Name: The Schengen acquis - Decision of the Executive Committee of 7 October 1997 on bringing into force the Convention implementing the Schengen Agreement in Greece (SCH/Com-ex (97) 29, rev. 2)
 Type: Decision
 Subject Matter: Europe;  European Union law;  international affairs;  international law
 Date Published: 2000-09-22

 Avis juridique important|41997D0029The Schengen acquis - Decision of the Executive Committee of 7 October 1997 on bringing into force the Convention implementing the Schengen Agreement in Greece (SCH/Com-ex (97) 29, rev. 2) Official Journal L 239 , 22/09/2000 P. 0135 - 0136DECISION OF THE EXECUTIVE COMMITTEEof 7 October 1997on bringing into force the Convention implementing the Schengen Agreement in Greece(SCH/Com-ex (97)29 rev. 2)THE EXECUTIVE COMMITTEE,Having regard to Articles 131 and 132 of the Convention implementing the Schengen Agreement,Having regard to Article 6 of the Accession Agreement of Greece of 6 November 1992 in conjunction with the Joint Declaration on Article 6 in the Final Act of that Accession Agreement,Having regard to the Declaration by the Ministers and State Secretaries of 19 June 1992 on bringing into force the implementing Convention,Whereas the Joint Declaration on Article 139 in the Final Act of the Convention implementing the Schengen Agreement and the Joint Declaration in the Final Act of the Accession Agreement with Greece provide that "the Convention shall not be brought into force until the preconditions for its implementation have been fulfilled in the Signatory States and checks at the external borders are effective";Whereas on 25 April 1997 the Executive Committee reaffirmed its political resolve to enable the Schengen Convention to be brought into force in Italy, Greece and Austria on 26 October 1997 on the basis of an Executive Committee decision;Whereas the progress made by Greece with a view to meeting the preconditions for the Convention to be brought into force, laid down in the Declaration of 19 June 1992, must enable the Convention to be implemented in Greece;Pursuant to the Executive Committee Declaration of 24 June 1997 on bringing into force the Schengen Convention in Italy, Greece and Austria, confirming the firm resolve to implement the Schengen Convention for Italy on 26 October 1997 and for Austria and Greece before the end of 1997;Whereas, however, the strengthening of external border checks and the conversion of the airports have not yet been fully completed;Confirming its political resolve to achieve the bringing into force of the Convention in Greece as soon as possible,HAS DECIDED AS FOLLOWS:I. Bringing into force the Convention implementing the Schengen Agreement1. Without prejudice to the provisions of point 4, the initial phase for bringing into force the Convention implementing the Schengen Agreement shall begin for Greece on 1 December 1997.2. This Decision shall apply to Greece subject to the completion of the procedures for the ratification, approval or acceptance of the instruments of accession by France and the Netherlands.3. The fulfilment of the condition referred to in point 2 shall be established by notification from the depositary, of the completion of the procedures for the ratification, approval or acceptance.4. The dates and arrangements for the abolition of checks at internal borders shall remain subject to a further Executive Committee decision, adopted on the basis of the fulfilment of all the necessary preconditions. In preparation for this decision, the sub group on frontiers and the Central Group shall submit a report to the Executive Committee in 1998. The Executive Committee shall discuss this report at the latest during its last meeting in 1998 and adopt a decision.5. The Executive Committee hereby acknowledges that Greece has made considerable efforts to carry out all border checks at the airports and external borders to the Schengen standard.II. Operational status of the Schengen Information SystemThe Executive Committee hereby declares Greece operational as of 1 December 1997. From that date onwards, the system shall be open to the Greek authorities with authorised access.1. The Greek N.SIS has successfully completed all test campaigns.Within the meaning of its Declarations of 27 June 1994, the Executive Committee hereby finds the Greek N.SIS technically operational and the SIS technically operational with the Greek N.SIS.2. Pursuant to Article 101(4) of the Convention implementing the Schengen Agreement, each Contracting Party shall send the Executive Committee the list of the competent authorities authorised to search the data contained in the Schengen Information System directly.The Executive Committee hereby acknowledges the lists sent by Greece.Pursuant to Article 108(1) of the Convention implementing the Schengen Agreement, each Contracting Party shall designate an authority which shall have central responsibility for its national section of the Schengen Information System.The Executive Committee hereby acknowledges the notifications sent by Greece.Pursuant to the Declarations of the Executive Committee of 18 October 1993 and of 27 June 1994, a precondition for declaring the SIS operational is notification of accessibility for the authorities authorised to search SIS directly in the State in which the Schengen Convention is to be implemented.In acknowledging the lists forwarded by Greece, the Executive Committee hereby confirms receipt of the notification of accessibility for the authorities with authorised access within the meaning of the Executive Committee Declarations of 18 October 1993, 26 April 1994 and of 27 June 1994.3. The Executive Committee assumes that the loading of the existing national data deemed essential within the meaning of the Executive Committee Declarations of 18 October 1993 and 27 June 1994, which is a precondition for the declaration that Greece is operational to take effect, will be completed for Greece by 1 December 1997.The start of loading of the national data of Greece is tied to the entry into force of the instruments of accession. From that date onwards, the States already applying the Schengen Convention shall be empowered to use the alerts of Greece under the terms of that Convention.The SIS Steering Committee is hereby instructed to keep the Central Group and the Executive Committee constantly informed of the progress in real data loading.4. The provisions on the protection of personal data laid down in the Convention implementing the Schengen Agreement shall apply in their entirety in Greece.Brussels, 7 October 1997.The Chairman